PER CURIAM:
On October 21, 1987, claimant was walking on Fayette Pike behind the General Classrooms Building of West Virginia Institute of Technology. She is employed by the school. She was forced to go around an illegally parked vehicle and as she did, she tripped. She made contact with a rusty, sharp pipe. The pipe damaged claimant's boots, and she seeks $83.99.
*131Claimant testified that the pipe was. located on school property in a grassy area. She contacted the school authorities, and the pipe was removed. She was accompanied by Clay McGara and admitted that she may have been in a conversation with him at the time of the incident. She indicated that the sidewalk in this area is approximately 4-4 1/2 feet wide. She walks this route approximately once a day and had not observed the pipe prior to this incident.
The record does not support a finding of negligence on the part of the respondent. The hazard was not located on the sidewalk. There is no indication that respondent had either actual or constructive notice of the defect. For that reason, the Court must deny the claim.
Claim disallowed.